Citation Nr: 1604337	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  08-31 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or secondary to the service-connected diabetes mellitus, type II.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served from June to July 1963 and from November 1966 to November 1971 with service in the Republic of Vietnam from June 1968 to June 1969 and from August to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2009, the Veteran testified at a video-conference Board hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  However, during the pendency of the appeal, the Veterans Law Judge retired. As such, the Veteran was notified in a January 2016 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2015).  The Veteran has not indicated that he wishes to have an additional hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the appeal in June 2014, directing VA to obtain an opinion on whether the Veteran's hypertension was aggravated by the service-connected diabetes mellitus, type II.  The Veteran was afforded a VA examination in September 2014.  The examiner opined that the Veteran had well-controlled diabetes with normal unimpaired renal function.  The examiner concluded that the objective medical evidence does not support the claim that hypertension was caused or aggravated by the service-connected diabetes mellitus, type II.  However, the examiner does not offer any rationale as to why the absence of renal involvement supports their opinion.  Given the inadequacy of the examination, an addendum opinion is needed to cure this deficiency. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   
Further, the Board notes that the examiner should address the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See 77 Fed. Reg. 47,924 -28 (Aug. 10, 2012).  NAS defines the category of "limited or suggestive evidence" to mean that the "evidence suggests an association" between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence.  See 77 Fed. Reg. 47,926.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his claimed hypertension. If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the record, the examiner should provide an opinion with supporting rationale as to the following: 

Whether it is at least as likely as not (50 percent probability or better) the claimed hypertension was caused or aggravated by the service-connected diabetes mellitus? 

If aggravation of the hypertension by the service-connected diabetes mellitus is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.

2.  The examiner is also requested to provide the following opinion:

Whether it is at least as likely as not that the Veteran's hypertension is related to presumed herbicide exposure.

In rendering this opinion, the examiner must reference the medical literature including the NAS's Agent Orange: Update 2010.

3.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

